Name: Commission Regulation (EEC) No 3316/87 of 4 November 1987 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce
 Date Published: nan

 No L 315/24 5 . 11 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3316/87 of 4 November 1987 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 11 (3) thereof, Whereas under the second paragraph of Article 1 of Commission Regulation (EEC) No 756/70 of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates (3), as last amended by Regulation (EEC) No 2888/87 (4), the amount of the aid granted is that applicable on the day the casein or caseinates are produced ; whereas there is no provision for converting the aid into national currency ; Whereas Article 4 of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to ' be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 1 636/87 (6), provides that alterations of agricultural conversion rates are appli ­ cable to all amounts in respect of which the operative event occurs after the alteration has taken effect ; whereas in the case of milk products the operative events must be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 ; Whereas the production of casein or caseinate should, for the purposes of Regulation (EEC) No 756/70, be regarded as an operative event ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 1 of Regula ­ tion (EEC) No 756/70 : The aid shall be converted into national currency on the basis of the representative rate applicable on the day the casein or caseinates are produced.' *- Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 285, 8 . 10 . 1987, p. 1 . (3) OJ No L 91 , 25 . 4 . 1970 , p. 28 . (4) OJ No L 275, 29 . 9 . 1987, p . 22. 0 OJ No L 164, 24 . 6 . 1985, p . 1 . ( «) OJ No L 153 , 13 . 6 . 1987, p . 1 .